 




EXHIBIT 10.1




CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT made and entered into this March 20, 2018 (“Effective
Date” herein), by and between Shilong Film Investment, Inc., a Corporation
formed under the laws of the State of California, USA (“Consultant” herein) and
Aladdin International, Inc., a Corporation formed under the laws of Nevada
(“Client” herein). Consultant and Client shall, at times, be referred to
collectively as the “Parties”.




WHEREAS, Consultant is in the business of providing consultation and management
services in certain areas of strategic growth and corporate operations, AND;




WHEREAS, Client desires to engage Consultant to provide consultation and
management services in certain areas of strategic growth and corporate
operations with respect to the business activities of Client, AND;




WHEREAS, Client and Consultant desire that the terms and conditions of such
engagement, by and between the parties, be set forth in writing




NOW THEREFORE, in consideration of the mutual covenants, agreements, and terms
and conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follows:




I.

DUTIES AND OBLIGATIONS OF CONSULTANT






a.

Consultant shall provide strategic growth and corporate operations advisory
services to Client.




b.

Consultant shall assist the Client identify industry-leading management
personnel and members of the Board of the Director.




c.

Consultant shall provide introductions to the Client necessary intelligence for
Client’s business development purpose.




d.

Consultant shall assist the Client with Client’s marketing efforts and promote
its overall corporate image.




e.

Consultant shall introduce high net worth individuals and investment entities,
investors to assist Client with its financing needs.




II.

DUTIES AND OBLIGATIONS OF CLIENT






a.

Client agrees to promptly and timely provide any and all documentation requested
by Consultant to perform the obligations as set forth herein




b.

Client agrees to cause its officers, directors and/or employees to attend all
meetings, given reasonable and sufficient prior notice of time, place, and
agenda, which may be scheduled by Consultant for the purpose of furthering the
business of Client and carrying out Consultant’s duties as defined herein.




c.

Client agrees to promptly and timely transfer and convey any and all
compensation to Consultant as provided herein.








1




--------------------------------------------------------------------------------

 






III.

TERM:






a.

Consultant shall provide services hereunder for a period of one year from the
Effective Date (the “Term”).




b.

Termination: In the event of Client’s Termination of this Agreement, Client
shall not be entitled to any refund of prepaid fees, and shall immediately pay
to Consultant any and all Consulting Fees and Unpaid Expenses due and payable
hereunder through the Term.






IV.

TERMINATION WITHOUT CAUSE: In the event Client unilaterally terminates Agreement
prior to maturity, Client shall not be entitled to any refund of prepaid fees,
and shall immediately pay to Consultant all Consulting Fee due and payable
hereunder.




V.

FEES AND EXPENSE REIMBURSEMENT




a.

Client shall issue to the Consultant or its assignee(s), upon execution of this
Agreement, warrant to purchase THREE MILLION (3,000,000) shares of Client’s
common stock pursuant to the terms of the warrant agreement attached hereto as
Exhibit A (the “Warrant“)




VI.

CONFIDENTIAL INFORMATION






a.

Consultant shall not, during the term of this Agreement, and at any time
following termination of this Agreement, directly or indirectly, disclose or
permit to be known, to any person, firm or corporation, any confidential
information acquired by him or her during the course of or as an incident to his
or her performance of services hereunder, relating to the Client or any of its
subsidiaries or affiliates, the officers of the Client or its subsidiaries or
affiliates, any client of the Client or any of its subsidiaries, or any
corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including, but not limited to, the business affairs of each
of the foregoing. Such confidential information shall include, but shall not be
limited to, proprietary information, trade secrets, know-how, market studies and
forecasts, competitive analyses, the substance of agreements with clients and
others, client lists and any other documents embodying such confidential
information as well as information developed by Consultant in the course of his
or her services for the Client or for the benefit of the Client.




b.

All information and documents relating to the Client, its affiliates as
hereinabove described (or other business affairs) shall be the exclusive
property of the Client, and Consultant shall use his best efforts to prevent any
publication or disclosure thereof, without the consent of the Client. Upon
termination of Consultant's engagement with the Client, all documents, records,
reports, writings and other similar documents containing confidential
information, including copies thereof, then in Consultant's possession or
control shall be returned and left with the Client.




c.

Any inventions, discoveries, concepts or ideas, or expressions thereof, whether
or not subject to patents, copyrights, trademarks or service mark protections,
and whether or not reduced to practice, conceived or developed by Consultant
while retained by the Client which relate to or result from the actual or
anticipated business, work, research or investigation of the Client or any
business transactions entered into by Consultant or his affiliates, including
joint ventures, partnerships, plans, strategies, contracts and arrangements
related to any of the foregoing shall be the sole and exclusive property of the
Client. Consultant will do all things reasonably requested by the Client to
assign to and vest in the Client the entire right, title and interest to any
such inventions, discoveries, concepts, ideas or expressions thereof.








2




--------------------------------------------------------------------------------

 






VII.

INDEMNIFICATION:






a.

Notwithstanding any other term of this Agreement, Client agrees to indemnify and
hold harmless Consultant, its officers and directors , and each person, if any,
who controls Consultant within the meaning of either Section 15 of the
Securities Act of 1933 or Section 20 of the Securities Exchange Act of 1934, and
any agents or employees of Consultant (the “Indemnitees”), from and against any
claim, liability, cost, damage, deficiency, loss, expense or obligation of any
kind or nature (including without limitation reasonable attorneys’ fees and
other costs and expenses of litigation) incurred by or imposed upon the
Indemnitees or any one of them in connection with any claims, suits, actions,
demands or judgments arising out of this Agreement (including, but not limited
to, actions in the form of tort, warranty, or strict liability), unless such
claims arise from the sole gross negligence or sole willful misconduct of
Consultant in connection with Consultant’s work hereunder.




b.

Notwithstanding any other term of this Agreement, Consultant agrees to indemnify
and hold harmless the Client, its officers and directors , and each person, if
any, who controls Consultant within the meaning of either Section 15 of the
Securities Act of 1933 or Section 20 of the Securities Exchange Act of 1934, and
any agents or employees of the Consultant, from and against any claim,
liability, cost, damage, deficiency, loss, expense or obligation of any kind or
nature (including without limitation reasonable attorneys’ fees and other costs
and expenses of litigation) incurred by or imposed upon the Indemnitees or any
one of them in connection with any claims, suits, actions, demands or judgments
arising out of the sole gross negligence or sole willful misconduct of the
Consultant in connection with Consultant’s work hereunder.




c.

Notwithstanding any provision to the contrary, nothing in this Agreement limits
or excludes either party’s liability to the extent it relates to: death or
personal injury caused by its negligence; fraud; fraudulent misrepresentation;
or any other liability which may not be  lawfully limited or excluded.




d.

Neither party shall be liable for consequential, special, incidental or indirect
losses including, without limitation, (i) loss of profits, revenue or goodwill;

(ii) loss of business or (iii) loss of anticipated savings.




e.

Each party agrees to use all reasonable endeavors to mitigate any losses which
it may suffer under or in connection with this Agreement (including in relation
to any losses covered by an indemnity) and any amounts it seeks from the other
party in respect of any such liability.




VIII.

AMENDMENT AND MODIFICATION: Subject to applicable law, this Agreement may be
amended, modified or supplemented only by a written agreement signed by both
parties. No oral modifications to this Agreement may be made




IX.

DISPUTE RESOLUTION






a.

In the event that Consultant shall be found in default with respect to any
obligation hereunder, then Client shall, after service of written notice of such
default to Consultant, and after a period of Twenty (20) days within which
Consultant shall have the duty to cure such default, and Consultant fails to
cure the default, Client shall have the right to seek remedy as provided herein.




b.

In the event of a dispute, the parties agree to first resolve such matters
through mediation. If the mediator cannot be agreed upon, each party will
appoint one mediator and a third will be selected by the other two who will
mediate the issue(s). If the dispute is not settled after the mediation attempt,
then the parties may bring suit








3




--------------------------------------------------------------------------------

 






c.

In the event an arbitration, mediation, suit or action is brought by any party
under this Agreement to enforce any of its terms, or in any appeal there from,
it is agreed that the prevailing party shall be entitled to reasonable
attorney’s fees to be fixed by the arbitrator, mediator, trial court and/or
appellate court.




X.

SEVERABILITY: If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision never
comprised a part hereof; and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance here from. Furthermore, in lieu of
such illegal, invalid and unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be legal, valid
and enforceable.




XI.

ENTIRE AGREEMENT: This Agreement contains the entire understanding between and
among the parties and supersedes any prior understandings and agreements between
them respecting the subject matter of this Agreement. The failure  by either
party to insist on strict performance of any term or condition contained in this
Agreement shall not be construed by the other party as a waiver, at any time, of
any rights, remedies or indemnifications, all of which shall remain in full
force and effect from time of execution through eternity.




XII.

GOVERNING LAW: This Agreement shall be governed by the laws of the State of New
York, and the venue for the resolution of any dispute arising thereof shall be
in State and Federal courts within New York County.




XIII.

ATTORNEY’S FEES: In the event an arbitration, mediation, suit or action is
brought by any party under this Agreement to enforce any of its terms, or in any
appeal there from, it is agreed that the prevailing party shall be entitled to
reasonable attorney’s fees to be fixed by the arbitrator, mediator, trial court
and/or appellate court.






XIV.

FORCE MAJEURE: Neither party shall be liable for the failure to perform its
obligations under this Agreement due to events beyond such party's reasonable
control including, but not limited to, strikes, riots, wars, fire, acts of God
or acts in compliance with any applicable law, regulation or order (whether
valid or invalid) of any court or governmental body.



XV.

BINDING EFFECT: This Agreement shall be binding upon the heirs, executors,
administrators, successors and permitted assigns of the parties hereto.  Neither
party shall assign its rights or delegate its duties under any term or condition
set forth in this Agreement without the prior written consent of the other party




XVI.

COUNTERPARTS: This document may be executed in multiple counterparts, each of
which shall be deemed an original for all purposes.























4




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have set forth their hands in agreement on this
the day and date first above written.




 

 

 

 

 

Consultant

 

Client

 

 

 

 

 

By:

/s/ Miaoxin Yu

 

By:

/s/ Qinghua Chen

Name:

Miaoxin Yu

 

 

Qinghua Chen

Title:

President

 

 

CEO, Aladdin International Inc.

 

Shilong Film Investment Inc.

 

 

 


















































































5




--------------------------------------------------------------------------------

 




Exhibit A




Common Stock Purchase Warrant




6


